Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The amendment, new drawings, and remarks filed on 03/02/2021 are acknowledged.  It is noted that applicant has canceled Fig. 11.  Considering the amendments to the specification the objections to the specification are overcome and are withdrawn.  The In view of the amendment to the specification, the rejection set forth in the last Office Action is overcome and is withdrawn.
		            
                                    Objection to the Specification

It is acknowledged that applicant has amended the title throughout the application, original declaration excepted, to be --document container--.

	An objection is made to the descriptions of Figs. 9 and 10 because they include the former, now incorrect, title.  For accuracy and consistency, the descriptions of Figs. 9 and 10 have been amended to read as follows:

	--Fig. 9 is a top-front-left perspective view thereof, wherein the document container is shown open, and

	Fig. 10 is a bottom-rear-right perspective view thereof, wherein the document container is shown open.--

                                                      Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Albert whose telephone number is (571) 272-2631.  The examiner can normally be reached Monday through Friday from 7:30 to 4:00 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The official fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Elizabeth A. Albert/
Primary Examiner, Art Unit 2913